SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 July 20, 2010 (Date of Report; Date of Earliest Event Reported) BORDERS GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Michigan 1-13740 38-3294588 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 100 Phoenix Drive, Ann Arbor, MI 48108 (Address of Principal Executive Offices) 734-477-1100 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.01Completion of Acquisition of Disposition of Assets On July 20, 2010, Borders Group, Inc. (the “Company “) completed the sale of all of the outstanding shares of Paperchase Products Limited (“Paperchase”) to an entity controlled by Primary Capital Limited, a leading U.K.-based private equity firm, in accordance with the agreement dated July 13, 2010. The terms of the sale are described in the Company’s Form 8-K Report datedJuly 13, 2010, and such terms are incorporated herein by reference. ITEM 9.01Financial Statements and Exhibits Exhibits: Agreement for the sale and purchase of the entire issued share capital of Paperchase Products Limited among BGP (UK) Limited, Borders Superstores (UK) LimitedBorders Group, Inc. andNewincco 1015 Ltd. dated as of July 13, 2010 (excluding certain schedules andappendices referred to in the agreement, which the registrant agrees to furnish supplementally to the Securities and Exchange Commission upon request). 99.1 (1) Press release issued by Borders Group, Inc. on July 13, 2010. Press release issued by Borders Group, Inc. on July 20, 2010. (1) Incorporated by reference from the Company’s Current Report on Form 8-K dated July 13, 2010 (File No. 1-13740). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Borders Group, Inc. (Registrant) Dated: July 20, 2010 By:/s/ MARK R. BIERLEY Mark R. Bierley Executive Vice President and Chief Financial Officer, Borders Group, Inc. and Chief Operating Officer, Borders, Inc. (Principal Financial and Accounting Officer)
